Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
I. An un-packaged semiconductor comprising subassemblies. 
II. A packaged semiconductor comprising subassemblies.
	The species are independent or distinct because the species as claimed do not overlap in scope, i.e., are mutually exclusive, and the species as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. Related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention, i.e., there is no product (or process) that would infringe both of the identified inventions. See MPEP §§ 806.04(b), 806.04(d), 806.04(f), and 806.05.
	In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The inventions/species have separate classification, a separate status in the art, or a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing 
Newly amended claim(s) 1-9, 12, 14-20, 27, and 28 is/are directed to species/invention I.
Since applicant has received an action on the merits for the originally presented species/invention II, this species/invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claim(s) 1-9, 12, 14-20, 27, and 28 is/are withdrawn from consideration as being directed to a non-elected species/invention. See 37 CFR 1.142(b) and MPEP § 821.03.	
		
Specification
The specification is objected to as failing to provide proper clear support or antecedent basis for the following claimed subject matter, including because the specification fails to provide the needed guidance on the meaning of the claim language (e.g., by using clearly equivalent language) so that the meaning of the language is readily discernable to a person of ordinary skill in the art: 
	Re claim 21: the first preassembled subassembly and the second preassembled subassembly are packaged together and not individually packaged.

Also, the original specification discloses the following:
The die or chip may then be coupled to a substrate to form a package. Some packages may include multiple semiconductor dies coupled to a substrate to form MultiChip Module (MCM) devices. Certain MCM packages may include a processor, such that the package forms a mini-system. These self-contained mini-systems are commonly referred to as System-in-Package (SIP) (Spec. ¶ 3).
	In addition, claims 21 and 22, filed on July 29, 2020, disclose the following:
a first preassembled subassembly comprising a circuitry package configured to be electrically testable for functionality, wherein the circuitry package comprises: a substrate; and at least one semiconductor die attached to the substrate; and a second preassembled subassembly coupled to the first preassembled subassembly and comprising a semiconductor package configured to be electrically testable for functionality before the second preassembled subassembly is coupled to the first preassembled subassembly (Claim 21). . . . the semiconductor package comprises: an interposer; and a controller attached to the interposer (Claim 22). . . .
	Therefore, applicant discloses that the claim 21 subassemblies are individually packaged and not “not individually packaged.” Furthermore, Cobbley (20030211655), in paragraph 21, discloses a “package” analogous to the claimed subassembly that further evidences that the claimed subassembly is a package.
	Therefore, including in view of the subsequent related 35 U.S.C. 112 second paragraph rejection of claim(s) 21, the specification disclosure and the following claim language are inconsistent, conflicting, or confusing: 
	Re claim 21: the first preassembled subassembly and the second preassembled subassembly are packaged together and not individually packaged
	See MPEP §§ 608.01(o), 2111, 2163.03, 2173.03, 2173.05(b), 2175.05(e), and 2181.
It is emphasized that, at least for the objection to the specification as failing to provide proper clear support or antecedent basis for the claimed subject matter, as set 
Any mere replication of the claim language into the written description without the meaning of the terms in the claims being ascertainable by reference to the description will not satisfy the requirements of 37 CFR 1.75(d)(1) and will not overcome this/these objection(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 21 and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
According to the Federal Circuit, a patent claim passes the §112, ¶2 threshold so long as the claim is “amenable to construction,” and the claim, as construed, is not “insolubly ambiguous.” 715 F. 3d 891, 898–899 (2013). We conclude that the Federal Circuit’s formulation, which tolerates some ambiguous claims but not others, does not satisfy the statute’s definiteness requirement. In place of the “insolubly ambiguous” standard, we hold that a patent is invalid for indefiniteness if its claims, read in light of the specification delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention. 110 USPQ2d 1688 Nautilus, Inc. v. Biosig Instruments, Inc. U.S. Supreme Court

	Re claim 21: the first preassembled subassembly and the second preassembled subassembly are packaged together and not individually packaged. 	
	The scope of the following claim language is unclear: 
	Re claim 21: the first preassembled subassembly is electrically testable for functionality separate from a second preassembled subassembly; the second preassembled subassembly is electrically testable for functionality separate from the first preassembled subassembly. 
	In particular, it is unclear if the scope of the claim language “separate” encompasses physically or temporally separate.
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following paragraph is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 21 and 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
The undescribed subject matter is the following: 
	Re claim 21: the first preassembled subassembly and the second preassembled subassembly are packaged together and not individually packaged. 	
In the reply filed on April 30, 2021, applicant alleges that there is support for the claim 21 language in the specification, paragraphs 13 and 18. However, there does not appear to be a written description of the claim language in the cited disclosure. See MPEP § 2163.04(I)(B).
Claim(s) 21 and 23-26 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention.
The undescribed subject matter is the following: 
	Re claim 21: the first preassembled subassembly and the second preassembled subassembly are packaged together and not individually packaged. 	
	In particular, the claimed subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, and, in view of the related specification objection and 35 U.S.C. 112 (pre-AIA ), second paragraph 
In the following rejections, reference characters and other claim element identifiers may be recited only for the first recitation of identical claim elements.
Also, in view of any relevant objection or non-prior art rejection, the prior art is applied consistent with at least any way applicant discloses the claimed scope of the claim language.
In addition, a reference applied to a claim is not applied for an explicit disclosure of the highlighted claim language, and the highlighted claim language is further addressed elsewhere in the Office action.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
21 and 23-26 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being clearly anticipated by Crisp (20060138647) including Akiyama (6452259) and (60533210), each incorporated by reference in Crisp.
 Crisp discloses the following in paragraphs 2-4, 7, 8, 10-12, 16, 22-32, 34, 36, 37, 39-48, and 50-54, and claims 1, 2, 5, and 11, including Akiyama, column 1, lines 33-45, column 3, lines 3-5 and 38-42, column 4, lines 32-37, column 6, lines 52-59, column 7, lines 36-48, and column 8, lines 1-11 and 23-36, and (60533210), paragraph 57 (disclosed in Crisp unless otherwise indicated):
	Re claim 21: A semiconductor device, comprising: a first preassembled subassembly “assembly” comprising: a substrate 450; and at least one semiconductor die “semiconductor die”/“second chip”/“second microelectronic element”/235/460 attached to the substrate, wherein the substrate and the at least one semiconductor die are electrically coupled such that the first preassembled subassembly is capable of being used for any intended use to be electrically testable “electrical tests” for functionality “functionality” separate from a second preassembled subassembly “assembly”:
In the above described embodiment, it is preferred, but not required, that the Socketstrate® substrate be attached to a first chip 223 before being attached to the second receiving substrate 235 (Crisp ¶ 41). Embodiments of the present invention contemplate a stacked die structure in which at least two chips are electrically interconnected in the above-described manner (Crisp ¶ 42). Specifically, the small chip affixed to the interposer element can be fully tested. Such testing is difficult for chips packaged in a flip chip arrangement. Thus, in the present invention, the chip with interposer attached is fully tested and only chips that pass the electrical tests are interconnected with a second chip to form the assembly (Crisp ¶ 43). 
and the second preassembled subassembly coupled to the first preassembled subassembly and comprising: an interposer “interposer”/“Socketstrate® substrate”/220/455; and a controller “controller”/“configured to control”/“for controlling”/“first functional section”/223/470 attached to the interposer, wherein the controller and the interposer are electrically coupled such that the second preassembled subassembly is capable of being used for any intended use to be electrically testable “electrical tests” for functionality “functionality” separate from the first preassembled subassembly:
In the above described embodiment, it is preferred, but not required, that the Socketstrate® substrate be attached to a first chip 223 before being attached to the second receiving substrate 235 (Crisp ¶ 41). Embodiments of the present invention contemplate a stacked die structure in which at least two chips are electrically interconnected in the above-described manner (Crisp ¶ 42). Specifically, the small chip affixed to the interposer element can be fully tested. Such testing is difficult for chips packaged in a flip chip arrangement. Thus, in the present invention, the chip with interposer attached is fully tested and only chips that pass the electrical tests are interconnected with a second chip to form the assembly (Crisp ¶ 43). 
wherein the first preassembled subassembly and the second preassembled subassembly are packaged “package(d)”/“As illustrated in FIG. 7, more than two chips can
make up the microelectronic package of the present invention.”/(figure 4E and 7) together and not individually packaged. 
	Re claim 23: The device re claim 21, wherein the interposer is mounted on top of the at least one semiconductor die. 
	Re claim 24: The device re claim 21, wherein the second preassembled subassembly is coupled to a top of the first preassembled subassembly by an epoxy “epoxy” (60533210). 
	Re claim 25: The device re claim 21, wherein the at least one semiconductor die comprises one or more memory “memory” dies. 

	The following is further clarified: 
	Re claim 25: the at least one semiconductor die inherently comprises one or more memory dies. 
First, as to the Reissue patent, “[t]his court has repeatedly emphasized that an indefinite article ‘a’ or ‘an’ in patent parlance carries the meaning of ‘one or more’ in open-ended claims containing the transitional phrase ‘comprising.’” KJC Corp. v. Kinetic Concepts, Inc., 223 F.3d 1351, 1356 (Fed. Cir. 2000). That “a” or “an” can mean “one or more” is best described as a rule, rather than merely as a presumption or even a convention. The exceptions to this rule are extremely limited: a patentee must “evince[ ] a clear intent” to limit “a” or “an” to “one.” Id. [emphasis added]. The subsequent use of definite articles “the” or “said” in a claim to refer back to the same claim term does not change the general plural rule, but simply reinvokes that non-singular meaning. An exception to the general rule that “a” or “an” means more than one only arises where the language of the claims themselves, the specification, or the prosecution history necessitate a departure from the rule. See, e.g., Abtox Inc. v. Exitron Corp., 122 F.3d 1019 [43 USPQ2d 1545] (Fed. Cir. 1997); Insituform Techs., Inc. v. Cat Contracting, Inc., 99 F.3d 1098 [40 USPQ2d 1602] (Fed. Cir. 1996). Baldwin Graphic Sys., Inc. v. Siebert, Inc., 512 F.3d 1338, 85 U.S.P.Q.2d 1503 (Fed. Cir. 2008).
[I]t is well settled that the term “a” or “an” ordinarily means “one or more.” (Tate Access Floors, Inc., and Tate Access Floors Leasing, Inc., v. Interface Architectural Resources, Inc., 279 F.3d 1357; 2002 U.S. App. LEXIS 1924; 61 U.S.P.Q.2D (BNA) 1647) ((citing Tate Access Floors, Inc. v. Maxcess Techs., Inc, 222 F.3d 958, 966 n.4, 55 U.S.P.Q.2D (BNA) 1513, 1518 [**32] (citing Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d 973, 977, 52 U.S.P.Q.2D (BNA) 1109, 1112 (Fed. Cir. 1999): As we have previously explained, it is generally accepted in patent parlance that “a” or “an” can mean “one or more.” )). This court has repeatedly emphasized that an indefinite article “a” or “an” in patent parlance carries the meaning of “one or more” in open-ended claims containing the transitional phrase “comprising.” Unless the claim is specific as to the number of elements, the article “a” receives a singular interpretation only in rare circumstances when the patentee evinces a clear intent to so limit the article. (Scanner Technologies v./COS Vision Systems, 365 F.3d 1299, 1304 (Fed. Cir. 2004))
Morningware also points to the prosecution history, in which Morningware purported to distinguish an anticipatory reference [emphasis added] on the ground that it did “not disclose or suggest … a plurality of air outlets arranged in such a lower surface to direct a cooling air flow from a fan chamber …” (R. 140 at 19.) Once more, however, the use of the indefinite article does not overcome the presumption that “a” or “an” refers to “one or more.” Baldwin, 512 F.3d at 1342.
Convolve, Inc. v. Compaq Comput. Corp., 117 USPQ2d 1882 (Fed. Cir. 2016) and Imaginal Systematic, LLC v. Leggett & Platt, Inc., 116 USPQ2d 1998 (Fed. Cir. 2015).
The following is further clarified: 
	Re claim 21: preassembled subassembly. 
In particular, the plain meaning of the claim language “preassembled” is, “having been assembled in advance.” See “preassembled,” Merriam-Webster.com Dictionary, https://www.merriam-webster.com/dictionary/preassembled. Accessed 7/12/2021.
The plain meaning of the claim language “subassembly” is, “an assembled unit designed to be incorporated with other units in a finished product.” See “subassembly,” Merriam-Webster.com Dictionary, https://www.merriam-webster.com/dictionary/subassembly. Accessed 7/12/2021.
In addition, in the remarks filed on July 29, 2020, applicant states the following:
Moreover, the Applicant asserts that the claim language “preassembled” as it relates to a “first preassembled subassembly” and a “second preassembled subassembly” clarifies and emphasizes that the respective components of the first and second preassembled subassemblies are, in fact, preassembled into their respective subassemblies independently of one another (Remarks 7-8). Indeed, as one of ordinary skill in the art would understand, the preassembled subassemblies are assembled before coupling of the first and second subassemblies (Remarks 8).
However, the scope of product claim 21 is not limited to a process wherein the preassembled subassemblies are assembled before coupling of the first and second subassemblies.
claimed product and the product of Crisp are at least substantially identical or are produced by at least substantially identical processes, including the following process of Crisp as previously applied:
In the above described embodiment, it is preferred, but not required, that the Socketstrate® substrate be attached to a first chip 223 before being attached to the second receiving substrate 235 (Crisp ¶ 41). Embodiments of the present invention contemplate a stacked die structure in which at least two chips are electrically interconnected in the above-described manner (Crisp ¶ 42). Specifically, the small chip affixed to the interposer element can be fully tested. Such testing is difficult for chips packaged in a flip chip arrangement. Thus, in the present invention, the chip with interposer attached is fully tested and only chips that pass the electrical tests are interconnected with a second chip to form the assembly (Crisp ¶ 43). 
Accordingly, a prima facie case of anticipation has been established, and if traversed, applicant is required to prove that the product of Crisp does not necessarily or inherently possess the characteristics of the claimed product. See MPEP §§ 2112(V), 2112.01(I), 2113(II), and 2114(II).
The following is further clarified: 
	Re claim 21: the first preassembled subassembly and the second preassembled subassembly are not individually packaged. 
In particular, the claim 21 language encompasses a process limitation and the product of Crisp possesses any structural characteristics implied by this/these claimed process limitation(s) because the claimed structure and the structure of Crisp is/are at least substantially identical, or is/are produced by at least substantially identical processes. Accordingly, a prima facie case of anticipation has been established, and if traversed, applicant is required to prove that the product of Crisp does not necessarily or inherently possess the characteristics of the claimed product. See MPEP §§ 2112, 2113, and 2114. See also In re Fitzgerald, Sanders, and Bagheri, 205 USPQ 594 (CCPA 1980).
Also, in the remarks filed on April 30, 2021, applicant states:
Regarding “un-packaged semiconductor subassembly,” the Applicant submits that the Specification provides sufficient support and antecedent basis. For example, the Specification states “the term “SIP stack” refers to a vertical stack of components assembled for use in a SIP, prior to providing external interconnects and/or encapsulation to form the SIP.” Specification, paragraph [00013] (emphasis added). As such, the SIP (System-in-Package) stack, unless otherwise noted, is not yet packaged.
Therefore, Crisp also discloses that the claim 21 assemblies are not individually packaged including because, as previously cited, Crisp discloses that the assemblies are not individually encapsulated.
	The following is further clarified: 
	Re claim 26: the controller comprises an inherent microcontroller (at least consistent with any way applicant discloses the claimed scope of the language “microcontroller”). 
	In particular, this claim interpretation is consistent with the plain meaning of the language “microcontroller.” See “microcontroller,” Merriam-Webster.com Dictionary, https://www.merriam-webster.com/dictionary/microcontroller. Accessed 1/27/2021.
		
	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having 
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21 and 23-26 is/are alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crisp (20060138647) including Akiyama (6452259) and (60533210), each incorporated by reference in Crisp (20060138647).
	Crisp is applied as previously applied to claims 21 and 23-26.
Insofar as any of the disclosures of Crisp including Akiyama (6452259) and (60533210), each incorporated by reference in Crisp (20060138647) and previously applied in combination, may not appear to be explicitly disclosed in combination in any particular single embodiment, the applied disclosures of Crisp are at least alternative disclosures of the invention of Crisp. Therefore, it would have been obvious to substitute or combine the applied alternative disclosures of the invention of Crisp. 
Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle. 325 U.S. at 335, 65 USPQ at 301.)
[S]election of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)
Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically 
See also MPEP §§ 2144.07 and 2144.06.

Also, it would have been obvious to substitute or combine the applied disclosures of the invention of Crisp because it would facilitate provision of the invention of Crisp, and substitution or combination of a known element based on its suitability for its intended use has been held to be prima facie obvious.
Such a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. . . . [T]he court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. . . . The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘obvious to try.’… [T]he fact that a combination was obvious to try might show that it was obvious under §103. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
See also Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007) and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009). 
It would have been further obvious to substitute or combine the applied disclosures of Crisp because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. See MPEP § 2143.
In addition to the previously applied disclosure of Crisp, the following also would have been obvious:
	Re claim 25: the at least one semiconductor die comprises one or more memory dies.
The parallel, redundant ignition system is an obvious expedient to ensure detonation. . . . “The use of a ‘plurality’ of detonating devices is merely a duplication of existing elements; the concept of having back-up elements in case of failure is a well-known Weather Engineering Corporation of America et al. v. United States, 204 USPQ 41 (Cl. Ct. 1979)) 
In particular, it would have been an obvious matter of design choice bounded by well known manufacturing constraints and ascertainable by routine experimentation and optimization to duplicate or repeat the memory die or capacitor of Crisp to provide a plurality of memory dies or capacitors to accomplish an expected additive or redundant function or result because applicant has not disclosed that, in view of the applied prior art, provision of a plurality of memory dies is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical. Furthermore, it is well established that mere repetition or duplication to accomplish an expected additive or redundant function or result is prima facie obvious absent a disclosure that the repetition or duplication is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical. See MPEP § 2144.o4(VI)(B). See also, In re Ockert, 114 USPQ 330 (CCPA 1957); In re Schuelke, 96 USPQ 421 (CCPA 1953); In re Hertrich, 73 USPQ 442 (CCPA 1947); Long Mfg. N.C., Inc. v. Condec Corp., 223 USPQ 1213 (DC ENC 1984); St. Regis Paper Company v. Bemis Company, Inc., 193 USPQ 8 (CA 7 1977); In re Harza 124 USPQ 378 (CCPA 1960); and Hofschneider Corp. v. Lane et al., doing business as Lane and Co., 71 USPQ 126 (DC WNY 1946).
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. (In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)) 
It is our opinion that the substitution of Wille's type seal for the cement of Hallauer in Figure 1 would be obvious to persons of ordinary skill in the art from the disclosures of these references, merely involving an obvious selection between known alternatives in the art and the application of routine technical skills. (In re May (CCPA) 136 USPQ 208)
This, [evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography] in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor. (Smith v. Hayashi, 209 USPQ 754, 759 (Bd. of Pat. Inter. 1980)) 
In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)) 
See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992); In re Cornish (CCPA) 125 USPQ 413; In re Soucy (CCPA) 153 USPQ 816; Sabel et al. v. The Wickes Corporation et al. (DC SC) 175 USPQ 3; Ex parte Seiko Koko Kabushiki Kaisha Co. (BdPatApp&Int) 225 USPQ 1260, and Ex parte Rachlin (BdPatApp&Int) 151 USPQ 56.  

Ground of Rejection
There is no new ground of rejection when the basic thrust of the rejection remains the same such that an appellant has been given a fair opportunity to react to the rejection. See In re Kronig, 539 F.2d 1300, 1302-03, 190 USPQ 425, 426-27 (CCPA 1976). Where the statutory basis for the rejection remains the same, and the evidence relied upon in support of the rejection remains the same, a change in the discussion of, or rationale in support of, the rejection does not necessarily constitute a new ground of rejection [emphasis added]. Id. at 1303, 190 USPQ at 427 (reliance upon fewer references in affirming a rejection under 35 U.S.C. 103 does not constitute a new ground of rejection). MPEP § 1207.03
Evidence means something (including testimony, documents and tangible objects) that tends to prove or disprove the existence of an alleged fact, except that for the purpose of this subpart Evidence does not include dictionaries, which may be cited before the Board. 37 CFR § 41.30 Definitions
Final Bd.R. 41.30 adopts the definition of ‘‘Evidence’’ from Black’s Law Dictionary to provide clarity regarding the use of that term in Subpart B. Toward that end, final Bd.R. 41.30 makes clear that for the purposes of Subpart B, ‘‘Evidence’’ does not encompass dictionaries. Excluding dictionaries from the definition of ‘‘Evidence’’ thus allows appellants to refer to dictionaries in their briefs, which would otherwise be precluded under final Bd.R. 41.33(d)(2) (absent existence of one of the enumerated exceptions). It further allows examiners to refer to dictionaries in the examiner’s answers without automatically rendering a rejection a new ground under final Bd.R. 41.39(a)(2). Treating dictionaries in this manner is consistent with Supreme Court and Federal Circuit precedent, which contemplate that such materials may be consulted by tribunals ‘‘at any time.’’ See, e.g., Nix v. Hedden, 149 U.S. 304, 307 (1893) (citations omitted) (admitting dictionaries to understand the ordinary meaning of terms ‘‘not as evidence, but only as aids to the memory and understanding of the court’’); Phillips v. AWH Corp., 415 F.3d 1303, 1322–23 (Fed. Cir. 2005) (en banc) (‘‘[J]udges are free to consult dictionaries and technical treatises at any time in order to better understand the underlying technology and may also rely on dictionary definitions when construing claim terms, so long as In re Boon, 439 F.2d 724, 727–28 (CCPA 1971) (holding citation to dictionary was not tantamount to the assertion of a new ground of rejection ‘‘where such a reference is a standard work, cited only to support a fact judicially noticed and, as here, the fact so noticed plays a minor role, serving only to fill in the gaps which might exist in the evidentiary showing made by the Examiner to support a particular ground for rejection.’’ (emphasis and internal quotations omitted)). Thus, the Office feels it is logical to permit the applicant and examiner to submit them to the Board during the briefing stage. … Response: The USPTO agrees that dictionaries can be judicially noticed without being formally admitted into evidence and thus adopts a definition of ‘‘Evidence’’ in final Bd.R. 41.30 for this subpart that excludes dictionaries from this definition. This exclusion allows appellants to submit dictionaries for the first time in an appeal brief, or for the first time in a reply brief if the arguments pertaining thereto are responsive to an argument raised in the examiner’s answer or if good cause is shown. This exclusion will likewise allow examiners to cite to a dictionary for the first time in the examiner’s answer without such citation automatically resulting in a new ground of rejection under final Bd.R. 41.39(a)(2). The USPTO will determine based on controlling case law and the facts of each case whether citation to a dictionary in the examiner’s answer or a Board decision constitutes a new ground of rejection. The USPTO notes that its rules are designed so that the scope of admissible evidence that can be submitted by the applicant narrows as the application progresses toward appeal. In particular, the scope of admissible evidence narrows after mailing of a final rejection, and then narrows further after applicant files a notice of appeal, and then narrows even further after appellant files an appeal brief. Compare 37 CFR 1.116(e), 41.33(d)(1), and 41.33(d)(2). To ensure that the USPTO is consistent in its treatment of dictionaries and is not more restrictive regarding admission of dictionaries in after-final practice than on appeal under final Bd.R. 41.33(d), the USPTO will not treat dictionaries as ‘‘evidence’’ for purposes of Rule 1.116(e). However, the Office encourages applicants and examiners to cite dictionaries early in the prosecution to aid in narrowing, and possibly resolving, issues before the appeal stage. Federal Register / Vol. 76, No. 225 / Tuesday, November 22, 2011 / Rules and Regulations pgs 72272, 72273 and 72281
Also, reliance on a portion of a reference previously ignored does not constitute a new ground of rejection. In re Arkley, Eardley, and Long, 172 USPQ 524 (CCPA 1927), and legal precedent cited therein, including In re MEINHARDT, 157 USPQ 270 (CCPA 1968). 
The fact that the examiner's conclusion of obviousness can be seen to be proper when based upon fewer references than relied upon in the rejection does not necessarily amount to a new ground of rejection. (Ex parte Raychem Corp., 25 USPQ2d 1265 (Bd. Pat. App. & Int. 1992)
However, under the facts of this case we disagree with appellants that the board added a new ground of rejection. The basis for the examiner's rejection was section 103 obviousness. The evidence considered by the examiner to demonstrate obviousness included, principally, the Hoechst, Holzrichter et al., Yasui et al., and Swift patents. In affirming, the board used the same basis, but, without disagreeing with the examiner's approach, limited its discussion to the evidence contained in Holzrichter et al., Yasui et al., and Swift. In re Kronig and Scharfe, 190 USPQ 425 (C.C.P.A. 1976)
In re Hughes, supra, In re Jepson, 53 CCPA 1023, 357 F.2d 406, 148 USPQ 736 (1966), and it requires that an applicant be notified of the reasons for a rejection so that he may be able to judge the propriety of continuing prosecution. It seems to us that a rule of reason must be applied to the application of 35 U.S.C. 132 and Rule 196(b) by both sides. It is certainly desirable that when the board makes a new rejection, or an old rejection on a new ground or statutory basis, it should so inform the applicant. However, there is no magic in any particular form of words. When, as here, there is a shift in the statutory basis of a rejection, from section 102 to 103, but exactly the same references are relied on for the same disclosures and the section of the statute is expressly identified, the board's meaning and the newness of the rejection being apparent from the opinion as a whole, we do not consider that appellant has been prejudiced or can ignore it on the ground that the board did not designate it as “new” or “under Rule 196(b).” In re JACOBSON, 407 F.2d 890, 160 USPQ 795 (C.C.P.A. 1969)
There is no new ground of rejection herein, at least because the basic thrust of the rejection(s), the statutory basis for the rejection(s), and any evidence relied upon in support of the rejection(s) remains the same, and any change in the discussion of, or rationale in support of, the rejection(s) does not constitute a new ground of rejection.

Response to Arguments
Applicant’s remarks filed on April 30, 2021 have been fully considered, addressed or rendered moot above, addressed previously of record, or addressed below.
The following heading(s)/subheading(s) paralleling the heading(s)/subheading(s) in applicant’s remarks are not an admission of the veracity of any opinions expressed in the paralleled heading(s)/subheading(s).	
 
Objection to the Specification 
	Applicant states:

	These statements are respectfully unpersuasive because applicant merely cites the specification without sufficient elaboration, and the cited disclosure does not otherwise appear to provide support for the claim 21 limitations. 
 
Rejections under 35 U.S.C. 112, Second Paragraph 
	Applicant states:
Furthermore, with regard to the “related specification objection,” the Examiner has provided no evidence or explanation as to what is “inconsistent, conflicting, or confusing” about claims 1-12 and 14-21. 
	This statement is respectfully traversed because sufficient evidence or explanation is elucidated in the Office action.
	Applicant states:
Furthermore, there is no reason to limit the claims the term “separate” to spatially separate or temporally separate. 
	This statement is respectfully deemed unpersuasive because it is not maintained in the Office action that there is reason to limit the term “separate” to spatially separate or temporally separate.
	Applicant states:
The Examiner is reminded that “[b]readth of a claim is not to be equated with indefiniteness. 

According to the Federal Circuit, a patent claim passes the §112, ¶2 threshold so long as the claim is “amenable to construction,” and the claim, as construed, is not “insolubly ambiguous.” 715 F. 3d 891, 898–899 (2013). We conclude that the Federal Circuit’s formulation, which tolerates some ambiguous claims but not others, does not satisfy the statute’s definiteness requirement. In place of the “insolubly ambiguous” standard, we hold that a patent is invalid for indefiniteness if its claims, read in light of the specification delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention. 110 USPQ2d 1688 Nautilus, Inc. v. Biosig Instruments, Inc. U.S. Supreme Court
For the same reasons set forth in the previous related objection(s) directed to claim(s) 21, the following claim language and the specification are inconsistent, conflicting, or confusing, therefore, the claim(s) fail(s) to inform, with reasonable certainty, those skilled in the art about the scope of the invention:

Rejections under 35 U.S.C. 102 
	Applicant states:
On the contrary, Crisp appears to merely disclose that a “small chip” disclosed throughout Crisp as a memory chip 110/360 (see e.g., Crisp, paragraphs [0022], [0042], [0044], [0046], and [0048]) may be “affixed to the interposer element [and] be fully tested,” before being “interconnected with a second chip to form the assembly.” Crisp, paragraph [0043]. Indeed, at best, only the “small chip” is affixed to an interposer and tested for functionality. 
	These statements are respectfully traversed because Crisp is applied in the Office action for more than the disclosure alleged by applicant.
	Applicant states:
Moreover, the “small chip” and interposer element of Crisp appear to directly stack onto a “large chip” which does not anticipate, at least, that a first preassembled subassembly and a second preassembled subassembly, each having components that are electrically coupled such that the first and second preassembled subassemblies, are electrically testable for functionality separate from each other. 


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
There is no provision for the examiner to be contacted for routine status inquiries. See MPEP §§ 102, 203.08, and 1730. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the 
Any other inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E GRAYBILL whose telephone number is (571)272-1930. The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah, can be reached at telephone number 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.			

						
/David E Graybill/
Primary Examiner, Art Unit 2894
July 12, 2021